In a proceeding pursuant to article 78 of the Civil Practice Act to review a determination of respondents, the appeal is from an order dismissing the proceeding. The determination removed appellant from his position of foreman of highway construction with respondent town. Order reversed on the law, with $10 costs and disbursements, determination annulled, and appellant directed to be reinstated to the position from which he was removed, with back pay from March'5, 1953, the date of his removal, to the date of his reinstatement, less such amounts as he may have earned in the interim in other employment. Appellant, as an honorably discharged veteran *907of World War II, is entitled to the protection of section 22 of the Civil Service Law, and he should have been given a hearing on due notice on stated charges before the officer having power to remove him or before a subordinate of the latter designated in writing for that purpose. Since these requirements were not complied with, appellant was not removed in accordance with law. Nolan, P. J., Wenzel, Beldock, Murphy and Hallinan, JJ., concur.